UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
ANGELA LAJUAN ADAMS,                           )
in her own behalf and as next friend           )
of T.R.A., Jr.; et al.,                        )
                                               )
                       Plaintiffs              )
                                               )
v.                                             )           Case No. 03-cv-2139 (RCL)
                                               )
DISTRICT OF COLUMBIA                           )
                                               )
                       Defendant.              )


                                      [PROPOSEDf::oRDER


        For the reasons set forth in the Memorandum Opinion issued this date in Keith Allen, et

al. v. District of Columbia, No. 00-cv-591, it is hereby

        ORDERED that Defendant shall pay Plaintiffs, within 30 days of the date of this Order,

$4,168.82, an amount which represents the remaining interest owed to Plaintiffs on the capped

attorney's fees and costs in this case.


        SO ORDERED.



Date:
                                                      ROYCE C. LAMBERTH
                                                      UNITED STATES DISTRICT JUDGE